Beck, P. J.
Nellie Long, formerly Black, brought a petition against her former husband, Lester L. Black, in which she alleged that he had failed and refused to pay certain monthly installments which were due her as a part of permanent alimony under the terms of a judgment and decree rendered in divorce proceedings which had been formerly instituted by her, which resulted in the judgment and decree referred to. And the prayer of this petition was that “a rule nisi issue, calling on the said defendant to show cause why he should not be held in contempt of court.” The defendant filed his response; and upon the hearing of the case as made by the petition and answer in the contempt proceedings, the court rendered a judgment which in substance is that the defendant is in contempt of court for his failure to pay an arrearage of alimony, but he is allowed to purge himself of contempt by the payment of specified sums on dates fixed in the judgment. In the judgment it is expressly stated that it “is intended to cover a temporary condition, and not to change the original decree.”
Dnder the evidence in the case it can not be held as a matter of law that there was any abuse of discretion on the part of the court in rendering the judgment excepted to.

Judgment affirmed.


All the Justices concur.